Citation Nr: 0521097	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  02-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for residual of a right 
knee injury.

2. Entitlement to service connection for residuals of a low 
back injury. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979 and from October 1982 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In January 2004, the veteran failed to appear for a scheduled 
hearing before the Board.  As a request for postponement has 
not been received and granted, the case will be processed as 
though the request for the hearing had been withdrawn.  
38 C.F.R. § 20.704(d).  

Also, in January 2004, the Board remanded the case further 
procedural and evidentiary development.  As the RO 
substantially completed the Board's remand directives, no 
further action is needed to ensure compliance.  Stegall v. 
West, 11 Vet.App. 268 (1998).

During the course of the appeal, the veteran has raised 
issues of service connection for a dental disability, 
pseudofolliculitis, and headaches, which are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1. Residuals of a right knee injury during service are not 
shown and arthritis of the right knee, first diagnosed many 
years after service, is not of service origin or related to 
any event in service.

2. Residuals of a low back injury during service are not 
shown and arthritis of the low back, first diagnosed many 
years after service, is not of service origin or related to 
any event in service.


CONCLUSIONS OF LAW

1. Residuals of a right knee injury were not incurred in or 
aggravated by service and service connection for arthritis 
may not be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

2. Residuals of a low back disability were not incurred in or 
aggravated by service and service connection for arthritis 
may not be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate the claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to obtain and which information and evidence the 
claimant is expected to provide.  Under 38 C.F.R. § 3.159, VA 
must request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.



In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits.  If the 
claim and initial unfavorable adjudication occurred prior to 
the effective date of the VCAA, the claimant has the right to 
subsequent VCAA content-complying notice and process. 

In its January 2004 remand, the Board directed the RO to 
issue a content-complying VCAA notice, which the RO 
accomplished by letters in March and October 2004, following 
the initial unfavorable adjudication by the RO in 1999.  The 
notice included the type of evidence needed to substantiate 
the claims of service connection, namely, evidence of an 
injury or event, causing an injury, during service; evidence 
of current disability, and evidence of a relationship between 
the current disability and the injury or event, causing an 
injury, during service.  The veteran was also informed that 
VA would obtain service medical records, VA records and 
records of other Federal agencies and that he could submit 
private medical records or with his authorization VA would 
obtain private medical records on his behalf.  The RO 
requested that the veteran submit any evidence in his 
possession that pertained to the claims.  

Regarding the timing of the notice, since the VCAA notice 
came after the initial adjudication of the claim, it did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above 
cured the error in the timing of the notice because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence, and 
he did submit additional argument.  Mayfield v. Nicholson, 19 
Vet. App. _ (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claims and the relative duties of VA and the claimant to 
obtain evidence), and of Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying 


the documents that satisfy VCAA notice), and, of Pelegrini, 
supra (requesting that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, 
38 C.F.R. § 3.159). 

For these reasons, the veteran was not prejudiced by the 
delay in providing the VCAA content-complying notice because 
the delay did not affect the essential fairness of the 
adjudication, and no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Except for the report of entrance 
examination, the service medical records for the first period 
of service are unavailable.  After continued efforts to 
obtain the records without success, any further efforts to 
obtain the records would be futile.  In February 2005, the 
veteran requested another VA examination because he felt that 
the first VA examiner prejudged his case.  In June 2005, the 
veteran's representative also requests another VA examination 
because the service medical records were incomplete. Under 
the duty to assist the VA will provide a medical examination 
if VA determines it is necessary to decide the claim.  In 
this case, the veteran's bare allegation without supporting 
evidence is insufficient grounds for another VA examination.  
Moreover, the examiner does not decide the claim, the Board 
does after a review of the entire record.  While the 
examination findings are evidence, this evidence is reviewed 
in conjunction with all the other evidence of record both for 
and against the claim.  As for the representative's request, 
the unavailability of the service medical records for the 
first period of service does not provide a basis for another 
VA examination.  For these reasons, the requests for another 
VA examination under the duty to assist are denied. 

As the veteran has not identified any additional records, and 
as there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been fulfilled. 

Factual Background

On entrance examinations for the first and second periods on 
service, the lower extremities and spine were evaluated as 
normal.  The remainder of the service medical records for the 
second period of service disclose that in October 1984 the 
veteran was involved in a motor vehicle accident and he hit 
his forehead on the windshield.  When he was seen several 
days after the accident, except for some forehead soreness, 
the physical examination was within normal limits.  
In December 1984, he was seen for a complaint of 
cervical/neck pain, and the assessment was to rule out a 
cervical injury.  On examination in December 1984, history 
included a left knee injury during the veteran's first period 
of service. Evaluations of the lower extremities and spine 
were normal. 

After service, VA records, dated from 1996 to 1998, disclose 
that in April 1996 the veteran complained of the sudden onset 
of right low back pain while trying to lift a television.  He 
denied similar problems in the past.  The examiner noted no 
prior history except for a concussion in 1992.  The 
diagnostic assessment was back strain.  In March 1997, the 
veteran complained of chronic low back pain.  He reported 
that he injured his low back while working at a chicken 
factory in June 1996, and he re-injured his back in November 
1996 while playing basketball.  The diagnostic impression was 
chronic low back pain - sprain and strain injury.  In July 
1998, X-rays of the lumbosacral spine revealed minimal 
hypertrophic osteoarthrosis of the lumbar spine and a 
transitional vertebra at L5-S1 with hypertrophic changes.

In his application for VA disability compensation in 
September 1998, the veteran claimed service connection for a 
back disability, which he identified as a degenerative back 
disorder with hypertrophic spurring.  He stated that he had 
been treated for back pain since April 1996.

Additional VA records, dated from 1999 to 2000, disclose that 
in September 1999 X-rays revealed mild degenerative joint 
disease of the right knee and mild degenerative disk changes 
in the lower lumbar spine.  In November 1999, the veteran 
reported that he had low back pain dating back ten to fifteen 
years.  The diagnostic impression was chronic intermittent 
low back pain.  In December 1999, the veteran reported that 
he injured his right knee in an accident in the military in 
about 1978 or 1979, and that he injured his back at work in 
1994 or 1995.  

Private medical records show that, in January 2000 after 
complaining of low back pain from a motor vehicle accident in 
December 1999, the veteran also complained of right knee 
pain.

VA records disclose that in April 2000 the veteran reported 
that a plate slammed into his right knee in 1978 while he was 
in the back of a truck, and that he had right knee pain since 
then.  The diagnostic assessment was right knee pain, 
possible chondral lesion versus subacute meniscal tear.

In an October 2000 statement, the veteran related that during 
a training exercise in his first period of active service, he 
was in a motor vehicle accident, when a piece of equipment 
slammed against his knee.  He stated that he had lived with 
his back and knee problems for many years because he did not 
know he could file a claim with VA.

VA records, dated from 2000 to 2001, disclose that the 
veteran was treated for low back pain and right knee pain.  
In June 2000, the veteran reported that he injured his right 
knee during a motor vehicle accident in 1977 during service.  
The diagnosis was chronic medial right knee pain with 
degenerative joint disease of the medial compartment.  In 
February 2001, the veteran complained of right knee pain.  An 
X-ray revealed degenerative joint disease.

In a statement, dated in May 2003, the veteran's 
representative stated that the veteran in December 1984 had 
incorrectly identified his left knee as being injured in an 
accident. 

VA records show that in July 2004 the veteran was diagnosed 
with a right knee meniscal tear for which he had surgery.

In a statement, dated in August 2004, the veteran asserted 
that his right knee was injured during service and he had a 
second right knee injury during service in the same accident 
in which he injured his head.

On VA examination in November 2004, the examiner reported 
that he had reviewed the veteran's medical records.  The 
examiner expressed the opinion that the degenerative changes 
of the lumbar spine were due to a degenerative process and 
were in no way related to any accident during service.  The 
examiner noted that the veteran had been diagnosed with a 
complex tear of the posterior horn of the right medial 
meniscus in June 2001, which was not related to any acute 
injury.  The examiner stated that the degenerative changes of 
the spine and right knee were due to a degenerative process 
and were not related to any injury in military service.

Principles of Service Connection 

Service connection may be granted for disability resulting 
from injury incurred in service.  38 U.S.C.A. § 1131.  
Service incurrence may be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the one-year period following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted by a showing of 
continuity of symptomatology, where the condition noted 
during service is not, in fact, shown to be chronic.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim, and medical 
evidence that relates the symptomatology to the current 
condition.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-98 (1997). 

Analysis 

Neither residuals of a right knee injury nor residuals of a 
low back injury were shown to be present during service.  A 
right knee disability, including degenerative or arthritic 
changes, and a low back disability, including degenerative or 
arthritic changes, were first documented in 1999 and 1996, 
respectively.  For these reasons, service connection for 
residuals of a right knee injury and residuals of a low back 
injury cannot be established on the basis that the 
disabilities were shown during service and arthritis was 
manifest more than one year after separation from service.   
38 U.S.C.A. § 1112; 38 C.F.R. § 3.303, 3.307, 3.309.  

This however does not end the analysis.  The remaining 
question is whether there is medical evidence of a nexus 
between the current right knee and low back disabilities and 
service.  Where as here the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to support the claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between the current disabilities and 
service can be satisfied by evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997)

While the veteran has shown that he currently suffers from 
right knee and low back disabilities, the only probative 
medical evidence addressing whether the current disabilities 
are related to in-service injuries consists of the finding 
and opinion of the VA examiner in November 2004.  The VA 
examiner had reviewed the veteran's file, but was unable to 
associate the veteran's current disabilities to service.  The 
examiner expressed the opinion that the disabilities were 
degenerative in nature and were not related to injuries in 
service.  Moreover, the medical records show that while 
seeking medical treatment, the veteran has related his right 
knee disability and low back disability to intercurrent 
injuries, including work injuries that occurred after 
service. 

Also there is a prolonged period for about 10 years after 
service without documentation of either right knee or low 
back symptoms that opposes rather than supports continuity of 
symptomatolgy.  

As for the veteran's statements that he incurred a right knee 
disability and a low back disability during his two periods 
of service, a layman, he is not competent to render an 
opinion regarding a medical diagnosis or causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  And the veteran's 
self-reported history, transcribed in some of the post-
service medical records, without further enhancement by the 
health-care provided does not constitute competent medical 
evidence of causality.  LeShore v. Brown, 8 Vet. App. 406 
(1995). 

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record and in the absence of 
continuity of symptomatology, the current right knee and low 
back disabilities to include arthritis are unrelated to 
service. 

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for residuals of a right knee injury to 
include arthritis is denied.

Service connection for residuals of a low back injury to 
include arthritis is denied.



____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


